Citation Nr: 1827512	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-34 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 



THE ISSUE

Entitlement to service connection for a neck disability to include as secondary to service-connected low back and knee disabilities.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In February 2017, the Board, in pertinent part, granted service connection for a low back disability and remanded service connection for a neck disability.  A February 2017 rating decision implemented the Board's grant of service connection, characterizing the low back disability as chronic low back pain syndrome, mild levoscoliosis of the thoracic spine, and a shallow right paracentral herniated nucleus pulposus of the fifth lumbar vertebrae,

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case for the Veteran to be examined and for a medical opinion to be obtained relative to the claimed neck disability.  The VA examination was conducted in August 2017 and cervical strain was diagnosed.  The examiner indicated that there was aggravation of the neck condition by the back condition.  The examiner noted that the Veteran stated that he has been having pain in the neck for 10-15 years at a pain level of usually 4-5/10.  Over the last 2 years, the pain has increased to 5-6/10 with twisting movements of the back.  The examiner stated that the current severity of the neck condition is greater than the base and at least as likely as not aggravated beyond its natural progression by the back condition as when the Veteran tried to twist the back, the neck pain increased.  

Thereafter, an addendum was obtained from the same examiner in March 2018.  At that time, the examiner stated that during the prior examination, the Veteran was not specific in the date the aggravation commenced, noting that it was 10-15 years and that the back aggravating the neck symptoms did not seem to be permanent.  Thus, the examiner appeared to change the opinion from positive to negative.  

The Board notes that the examiner provided insufficient rationale for the change in opinion.  The prior opinion indicated that over the recent two year period, an increase in pain had occurred and the examiner previously opined that this was due to aggravation of the neck condition by the low back disability.  However, the more recent opinion indicated that there was no date with regard to aggravation and that there was also no permanence.  The Board finds that clarification is needed.  Given the fact that the examiner indicated that there was no permanence, the Board finds that it would be useful for the Veteran to be reexamined in order to determine if the increased level of disability has been sustained.  There was also insufficient information regarding the impact, if any, of the Veteran's knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of the claimed neck disability.  The record on appeal must be made available to the examiner and the examiner should indicate in his/her report whether the record was reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  

Based on a review of the record and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current cervical spine disability is proximately due to, or the result of, the service-connected low back and/or knee disabilities.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current cervical spine disability is permanently aggravated by the Veteran's service-connected low back and/or knee disabilities.  If such aggravation is found present, the examiner should address the following medical issues: 

(1) The baseline manifestations of the Veteran's cervical spine disability found present prior to aggravation by the service-connected disability; 

(2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back and/or knee disabilities based on medical considerations.  

The examiner should address the prior August 2017 and March 2018 medical opinions.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



